[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de: MOTION FOR EXAMINATION (#132)
The plaintiff, who has no legal or biological connection with the defendant's six year old child, seeks visitation pursuant to our statute. He claims to have developed a relationship with the child during the time he had a relationship with the defendant.
Pursuant to Practice Book § 229, he seeks a mental examination of both the defendant and her child.
The plaintiff's expert may examine the child under the following conditions.
1. Neither party shall be present.
2. The examination shall not exceed one hour in duration.
3. It shall be video taped and a copy of the tape shall be furnished to each party.
4. The examination shall be at the expert's office or some other neutral location.
The plaintiff's motion to examine the defendant is denied.
HARRIGAN, J.